Exhibit 10.7
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.
2000 STOCK OPTION PLAN
As Amended As of December 31, 2008
     1. Purpose. The Diamond Management & Technology Consultants, Inc. 2000
Stock Option Plan (the “Plan”) is intended to promote the long-term success of
Diamond Management & Technology Consultants, Inc. (the “Company”) and its
stockholders by strengthening the Company’s ability to attract and retain highly
competent executives and other selected employees, and to provide a means to
encourage stock ownership and proprietary interest in the Company. The Company
intends that Awards granted pursuant to the Plan be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),and
the regulations thereunder (collectively “Section 409A”), including any
amendments or replacements of such section, and the Plan shall be so
administered and construed.
     2. Term. The Plan shall become effective upon the date (the “Effective
Date”) it is approved by the affirmative vote of the holders of a majority of
the securities of the Company present or represented, and entitled to vote at a
meeting of stockholders of the Company and shall terminate at the close of
business on the tenth anniversary of the Effective Date unless terminated
earlier under Section 14. After termination of the Plan, no future awards may be
granted, but previously granted awards shall remain outstanding in accordance
with their applicable terms and conditions and the terms and conditions of the
Plan.
     3. Plan Administration. The Company’s Management Committee, as constituted
from time to time, or any other committee appointed by the Board (the
“Committee”), shall be responsible for administering the Plan. Except as
otherwise provided in the Plan, the Committee shall have full and exclusive
power to interpret the Plan and to adopt such rules, regulations and guidelines
for carrying out the Plan as it may deem necessary or proper, and such power
shall be executed in the best interests of the Company and in keeping with the
objectives of the Plan. The interpretation and construction of any provision of
the Plan or any option or right granted hereunder and all determinations by the
Committee in each case shall be final, binding and conclusive with respect to
all interested parties.
     4. Eligibility. Any employee of the Company shall be eligible to receive
one or more awards under the Plan. Directors of the Company who are not employed
by the Company will be considered “employees” eligible to receive awards under
the Plan, but only for purposes of nonqualified stock options. Consultants of
the Company qualifying as “employees” within the meaning of Form S-8 under the
Securities Act of 1933, as amended (the “Securities Act”), shall also be
eligible to receive awards under the Plan. “Company” includes any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity interest, as determined by the Committee.
     5. Shares of Common Stock Subject to the Plan. Subject to the provisions of
Section 6 of the Plan, the aggregate number of shares of Common Stock, $0.001
par value, of the Company (“Stock”) which may be transferred to participants
under the Plan shall be 8,500,000 shares. The aggregate number of shares of
Stock that may be granted in the form of incentive stock options (“ISO’s”)
intended to comply with Section 422 of the Code, shall be 8,500,000. Unless
otherwise determined by the Committee, the aggregate number of shares of Stock
that may be covered by awards granted to any single individual under the Plan
shall not exceed 50,000 shares per fiscal year of the Company.
     Shares subject to awards under the Plan which expire, terminate, or are
canceled prior to exercise or, in the case of awards granted under Section 8.3,
do not vest, shall thereafter be available for the granting of other awards.
Shares which have been exchanged by a participant as full or partial payment to
the Company in connection with any award under the Plan also shall thereafter be
available for the granting of other awards. In instances where a stock
appreciation right (“SAR”) or other award is settled in cash, the shares covered
by such award shall remain available for issuance under the Plan. Likewise, the
payment of cash dividends and dividend equivalents paid in cash in conjunction
with outstanding awards shall not be counted against the shares available for
issuance.
Page 1

 



--------------------------------------------------------------------------------



 



     Any shares of Stock issued under the Plan may consist in whole or in part
of authorized and unissued shares or of treasury shares, and no fractional
shares shall be issued under the Plan. Cash may be paid in lieu of any
fractional shares in settlements of awards under the Plan.
     6. Adjustments. In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation, spin-off,
recapitalization or other distribution (other than normal cash dividends) of
Company assets to stockholders, or any other change affecting shares of Stock or
share price, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change shall be made with
respect to (1) the aggregate number of shares of Stock that may be issued under
the Plan; (2) each outstanding award made under the Plan; and (3) the exercise
price per share for any outstanding stock options, SARs or similar awards under
the Plan.
     7. Fair Market Value. “Fair Market Value,” for all purposes of the Plan,
shall mean the average of the closing price of a share of Stock on the NASDAQ
National Market System for the ten trading days immediately preceding the date
of grant. When granting a Stock Option or SAR, the Company will identify the
recipient and the number and class of shares that are subject to the Stock
Option or SAR before the beginning of the ten day period.
     8. Awards. Except as otherwise provided in this Section 8, the Committee
shall determine the type or types of award(s) to be made to each participant and
the number of shares of Stock subject to each such award, and any other terms,
conditions and limitations applicable to such award. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to or as the payment form for
grants or rights under any other compensation plan or individual contract or
agreement of the Company including those of any acquired entity. The types of
awards that may be granted under the Plan are:
     8.1 Stock Options. A stock option is a right to purchase a specified number
of shares of Stock during a specified period. A stock option may be in the form
of an ISO which complies with Section 422 of the Code. The purchase price per
share for each stock option shall be not less than 100% of Fair Market Value on
the date of grant; except that the Committee may set the purchase price per
share for an award not intended to be an ISO at less than 100% of Fair Market
Value on the date of grant. The price at which shares may be purchased under a
stock option shall be paid in full by the optionee at the time of the exercise
in cash or such other method permitted by the Committee, including (1) tendering
shares; (2) authorizing a third party to sell the shares (or a sufficient
portion thereof) acquired upon exercise of a stock option and assigning the
delivery to the Company of a sufficient amount of the sale proceeds to pay for
all the shares acquired through such exercise; or (3) any combination of the
above.
     8.2 SARs. A SAR is a right to receive a payment, in cash and/or shares,
equal to the excess of the Fair Market Value of a specified number of shares of
Stock on the date the SAR is exercised over the Fair Market Value on the date
the SAR was granted as set forth in the applicable award agreement; except that
if a SAR is granted retroactively in tandem with or in substitution for a stock
option, the designated Fair Market Value set forth in the award agreement shall
be no lower than the Fair Market Value of a share for such tandem or replaced
stock option.
     8.3 Stock Awards. A stock award is a grant made or denominated in shares or
units equivalent in value to shares. All or part of any stock award may be
subject to conditions and restrictions as set forth in the applicable award
agreement, which may be based on continuous service with the Company or the
achievement of performance goals related to profits, profit growth,
profit-related return ratios, cash flow or total stockholder return, where such
goals may be stated in absolute terms or relative to comparable companies.
     9. Deferrals and Settlements. Payment of awards may be in the form of cash,
stock, other awards or combinations thereof as shall be determined at the time
of grant, and with such restrictions as may be imposed in the award agreement.
The Committee also may require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under the Plan Such rules will be maintained in a
separate written document.. Payments of awards shall be made as soon as
administratively possible following the vest date, but in no event later than
60 days following the vest date.
Page 2

 



--------------------------------------------------------------------------------



 



          9.1 Delayed Payment. Notwithstanding anything to the contrary in the
award agreement or the Plan, if an Award is subject to Section 409A, in no event
will payment upon Separation from Service, as defined in Section 409A, be made
to a Specified Employee, as defined in the Policy for Identifying Specified
Employees, prior to the date which is six months after Separation from Service
     10. No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this Plan pursuant to any Award subject to
Section 409A, except as provided by Section 409A.
     11. Transferability and Exercisability. Awards granted under the Plan shall
not be transferable or assignable other than (1) by will or the laws of descent
and distribution; (2) by gift or other transfer of an award to any trust or
estate in which the original award recipient or such recipient’s spouse or other
immediate relative has a substantial beneficial interest, or to a spouse or
other immediate relative, provided that any such transfer is permitted by
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, as in effect
when such transfer occurs and the Board does not rescind this provision prior to
such transfer; or (3) pursuant to a domestic relations order (as defined by the
Code). However, any award so transferred shall continue to be subject to all the
terms and conditions contained in the instrument evidencing such award.
     12. Award Agreements. Awards under the Plan shall be evidenced by
agreements as approved by the Committee that set forth the terms, conditions and
limitations for each award, which may include the term of an award (except that
in no event shall the term of any ISO exceed a period of ten years from the date
of its grant), the provisions applicable in the event the participant’s
employment terminates, and the Committee’s authority to amend, modify, suspend,
cancel or rescind any award. The Committee need not require the execution of any
such agreement, in which case acceptance of the award by the participant shall
constitute agreement to the terms of the award.
     13. Acceleration and Settlement of Awards. The Committee shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation or change of control of the Company, as defined by
Section 409A, to provide for the acceleration of vesting and for settlement,
including cash payment of an award granted under the Plan, upon or immediately
before the effectiveness of such event. However, the granting of awards under
the Plan shall in no way affect the right of the Company to adjust, reclassify,
reorganize or otherwise change its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any portion of its
businesses or assets.
     14. Plan Amendment. The Plan may be amended by the Committee as it deems
necessary or appropriate better to achieve the purposes of the Plan, except that
no such amendment shall be made without the approval of the Company’s
stockholders that would increase the number of shares available for issuance in
accordance with Sections 5 and 6 of the Plan. The Board may suspend the Plan or
terminate the Plan at any time; provided, that no such action shall adversely
affect any outstanding benefit. Any shares authorized under Section 5 (or any
amendment thereof) with respect to which no award is granted prior to
termination of the Plan, or with respect to which an award is terminated,
forfeited or canceled after termination of the Plan, shall automatically be
transferred to any subsequent stock incentive plan or similar plan for employees
of the Company.
     15. Tax Withholding. The Company shall have the right to deduct from any
settlement of an award made under the Plan, including the delivery or vesting of
shares, a sufficient amount to cover withholding of any taxes required by law,
or to take such other action as may be necessary to satisfy any such withholding
obligations. The Committee may, in its discretion and subject to such rules as
it may adopt, permit participants to use shares to satisfy required tax
withholding and such shares shall be valued at the Fair Market Value as of the
settlement date of the applicable award.
     16. Registration of Shares. Notwithstanding any other provision of the
Plan, the Company shall not be obligated to offer or sell any shares unless such
shares are at that time effectively registered or exempt from registration under
the Securities Act and the offer and sale of such shares are otherwise in
compliance with all applicable federal and state securities laws and the
requirements of any stock exchange or similar agency on which the Company’s
securities may then be listed or quoted. The Company shall have no obligation to
register the shares under the federal securities laws or take any other steps as
may be necessary to enable the shares to be offered and sold under federal or
other securities laws. Prior to receiving shares a Plan participant may be
required to furnish
Page 3

 



--------------------------------------------------------------------------------



 



representations or undertakings deemed appropriate by the Company to enable the
offer and sale of the shares or subsequent transfers of any interest in such
shares to comply with the Securities Act and other applicable securities laws.
Certificates evidencing shares shall bear any legend required by, or useful for
the purposes of compliance with, applicable securities laws, this Plan or award
agreements.
     17. Other Benefit and Compensation Programs. Unless otherwise specifically
determined by the Committee, settlements of awards received by participants
under the Plan shall not be deemed a part of a participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any Company
benefit plan or severance program. Further, the Company may adopt other
compensation programs, plans or arrangements as it deems appropriate or
necessary.
     18. Unfunded Plan. Unless otherwise determined by the Committee, the Plan
shall be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish any fiduciary relationship
between the Company and any participant or other person. To the extent any
person holds any rights by virtue of an award granted under the Plan, such
rights shall be no greater than the rights of an unsecured general creditor of
the Company.
     19. Use of Proceeds. The cash proceeds received by the Company from the
issuance of shares pursuant to awards under the Plan shall constitute general
funds of the Company.
     20. Regulatory Approvals. The implementation of the Plan, the granting of
any award under the Plan, and the issuance of shares upon the exercise or
settlement of any award shall be subject to the Company’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the awards granted under it or the shares issued pursuant to it.
     21. Employment Rights. The Plan does not constitute a contract of
employment and participation in the Plan will not give a participant the right
to continue in the employ of the Company on a full-time, part-time or any other
basis. Participation in the Plan will not give any participant any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan.
     22. Governing Law. The validity, construction and effect of the Plan and
any actions taken or relating to the Plan shall be determined in accordance with
the laws of the State of Illinois and applicable federal law.
     23. Successors and Assigns. The Plan shall be binding on all successors and
assigns of a participant, including, without limitation, the estate of such
participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the participant’s
creditors.
Page 4

 